 


AGREEMENT BETWEEN


DOCUMENT SECURITY SYSTEMS, INC.


AND


ERGONOMIC GROUP, INC.


This Agreement is effective as of April 11, 2008 between DOCUMENT SECURITY
SYSTEMS, INC. (“DSS”), a corporation organized and existing under the laws of
the State of New York with its principal address at First Federal Plaza, Suite
1525, 28 East Main Street, Rochester, New York 14614 and ERGONOMIC GROUP, INC.
(“Ergonomic”), a corporation organized and existing under the laws of the State
of New York with its principal address at 609-3 Cantiague Rock Road, Westbury,
New York 11590. DSS and Ergonomic may also be referred to herein individually as
a “Party” and together as the “Parties.”


RECITALS


WHEREAS, the Parties are engaged in the business of designing and developing
systems and products relating to security printing and document
anti-counterfeiting and have acquired and developed substantial patented and
patent pending technology and know-how for creating encoded images useful in
security printing and document anti-counterfeiting, including such printing and
anti-counterfeiting implemented over communications networks; and
 
WHEREAS, the Parties wish to acquire and grant patent licenses to each other and
to employ the Technology (as defined below) and the On Demand Services Know-how
(as defined below) in a Licensed Field (as defined below) upon the terms and
conditions contained herein.


NOW, THEREFORE, in consideration of the promises and the mutual covenants of
this Agreement, the Parties hereby agree as follows:


AGREEMENT



1.
Definitions




1.1
“Affiliate” shall mean any corporatiaon, partnership or limited liability
company of which more than 50% of the voting control and economic ownership is
owned, directly or indirectly, by a Party or under common control of a Party.




1.2
“AuthentiGuard Pantograph 4000” shall mean the technology which creates
pantograph backgrounds embedding hidden symbols, words and designs into a
printed document background that appear when the document is copied using
industry standard copiers and computer publishing systems and currently marketed
by DSS under the trade name“AuthentiGuard Pantograph 4000™.”

 

1.3
“Calendar Quarter” shall mean a three (3) month period denoting the time span
over which royalties are to be calculated and paid (pro rated for any partial
period(s)). The first Calendar Quarter commences on the Effective Date of this
Agreement. Subsequent Calendar Quarters shall begin on the first day following
the end of the previous Calendar Quarter (e.g., if the Effective Date is April
3, 2008, the first Calendar Quarter would end June 30, 2008 and the second
Calendar Quarter would begin July 1, 2008.)

 

--------------------------------------------------------------------------------


 

1.4
“Confidential Information” shall mean any information furnished or made
available on a paper, electronic or mechanical medium by one Party to another
Party that (a) is confidential and is designated by a Party on the medium as
confidential, proprietary, a trade secret or a similar designation; (b) relates
to past, present or future research, developments, improvements, inventions,
processes, software, programs, Intellectual Property, techniques, designs or
other technical data, contact lists or other compilations for marketing or
development, or regarding administrative, management, financial or marketing
activities of the Party disclosing such information or regarding the identities
of customers of the Party disclosing such information; and (c) relates to the
subject matter of this Agreement. Confidential Information shall include,
without limitation, the Technology and the On Demand Services Know-how.

 

1.5
“Digital File” shall mean any executable code owned and delivered by a Party for
use by the other Party in connection with the Technology (as defined
hereinbelow) or On Demand Services Know-how (as defined hereinbelow) to enable
the placement of security features in Licensed Products (as defined
hereinbelow).

 

1.6
“Effective Date” shall mean the date set forth in the first paragraph of this
Agreement.

 

1.7
“Gross Margin” shall mean the invoiced amount of a product or service, less the
direct, unburdened cost of goods sold; allowances and discounts actually
credited; taxes, tariffs and import/export duties (but not value-added taxes
assessed on income derived from sales); and reasonable commissions paid to
internal sales personnel of a selling Party and independent sales entities that
are not in the employ or under the control of a selling Party. Installation and
set-up fees charged to a customer by a Party shall not be included in Gross
Margin. Commission deductions shall not exceed 20% of an invoiced amount.




1.8
“Intellectual Property” shall mean, wherever existing in the world, (i) patents,
whether in the form of utility patents, design patents or industrial designs,
and all pending applications thereof; (ii) trademarks, trade names, service
marks, domain names, designs, logos, trade dress and trade styles, whether or
not registered, and all pending applications for registration thereof; (iii)
copyrights, whether or not registered, and all pending applications for
registration thereof; (iv) know-how, inventions, improvements, methods,
processes, operations manuals and procedures, research records, trade secrets,
confidential information, product designs, engineering specifications and
drawings, technical information, formulas, customer lists, supplier lists and
market analyses; (v) computer software and programs, and related flow charts,
programmer notes, documentation, updates, and data, whether in object or source
code form; and (vi) all other similar proprietary rights, whether or not
registered.

 

1.9
“Licensed Field” shall mean all implementations of the Technology (as
subsequently defined herein) which involve the transmission of a file on the
Internet, on an intranet or by any other electronic means of communication,
which file is printed on paper or viewed on a monitor after transmission, except
for (i) a file that is used to batch print at least 1,000 impressions, which
impressions contain static information, and (ii) a file of static images
utilized for lithographic printing plate processors which output onto materials
including, but not limited to, megalith, film, metal, polyester and silver
master that are used as printing plates on printing presses.




1.10
“Licensed Patents” shall mean both “DSS Licensed Patents” and “Ergonomic
Licensed Patents.” “DSS Licensed Patents” are the patents and patent
applications listed on Exhibit A, and all other present and future United States
and foreign patents owned by DSS or under which DSS has rights that protect
inventions that are practically useful in the Licensed Field. “Ergonomic
Licensed Patents” are the patents and patent applications listed on Exhibit B,
and all other present and future United States and foreign patents owned by
Ergonomic or under which Ergonomic has rights that protect inventions that are
practically useful in the Licensed Field.

 
2

--------------------------------------------------------------------------------


 

1.11
“Licensed Products” shall mean products and services in the Licensed Field that
incorporate the Technology (defined below) and/or On Demand Services Know-how
(defined below) and/or are covered by the DSS Licensed Patents and/or are
covered by the Ergonomic Licensed Patents, and include, but are not limited to,
files that are transmitted (for example, a file transmitted from a server
operated by one of the Parties) and systems that transmit files (for example, a
server furnished by a Party to a customer for use by the customer on its
premises).




1.12
“On Demand Services Know-how” shall mean know-how that now or in the future is
utilized by Ergonomic for providing over a network, in response to receipt of a
communicated document over that network, a secure image of the entire document
or a part thereof using pre-stored fonts.




1.13
“Technology” shall mean (i) AuthentiGuard Pantograph 4000, AuthentiGuard
Survivor 21, and all other AuthentiGuard™ technologies including, without
limitation, AuthentiGuard Prism, AuthentiGuard Block-Out, AuthentiGuard Laser
Moiré, and all Improvements thereon owned by DSS, (ii) all Digital Files now and
in the future owned by or under license to DSS, and all Improvements thereon
developed and owned by DSS; and (iii) all specialized, novel or unique
techniques, practices, inventions, digitized formats, improvements, drawings,
computer imaging, computer generated step and repeat, discoveries, know-how,
trade secrets, and all related knowledge, skill, experience, technical and other
proprietary information and data and other Intellectual Property now or in the
future owned by or under license to DSS that are used to secure documents and
files and to thwart counterfeiting, which Ergonomic acknowledges includes
proprietary, valuable and substantial trade secrets of DSS.




1.14
“Technology Marks” shall mean DSS’s trademarks and service marks which serve to
identify DSS as the source of the Technology.




1.15
“Territory” shall mean the entire world including but not limited to the United
States of America.




2.
Grant of Licenses




2.1
Grant of License to Ergonomic. DSS hereby grants to Ergonomic for the Term (as
defined in paragraph 13.1) and in the Territory an exclusive,
non-transferable license (except as set forth in paragraphs 2.2 and 2.3) to use
its Technology and DSS Licensed Patents in the Licensed Field. Ergonomic shall
not have the right to manufacture, market or sell, directly or indirectly, or
the right or power to license to any other person the right to manufacture,
market or sell, directly or indirectly, blank safety paper which utilizes the
Technology. For purposes hereof, the term “blank safety paper” means paper which
does not have customer specific information and does not have visible color such
as words, symbols, borders, artwork or similar features. Ergonomic understands
and agrees that it shall not have the right to print “generic” or “blank safety
paper” under this Agreement.

 

2.2
Grant of Licenses to DSS. Ergonomic hereby grants back to DSS for the Term (as
defined in paragraph 13.1) and in the Territory a non-exclusive,
non-transferable license (except as set forth in paragraph 2.3) to use the
Technology and DSS Licensed Patents in the Licensed Field. Ergonomic also grants
to DSS for the Term (as defined in paragraph 13.1) and in the Territory a
non-exclusive, non-transferable license (except as set forth in paragraph 2.3)
to use On Demand Services Know-how and Ergonomic Licensed Patents in the
Licensed Field.

 
3

--------------------------------------------------------------------------------


 

2.3
Grant of Licenses to Others. The Parties agree that each grant of a license,
sublicense or any other transfer of the Technology, DSS Licensed Patents, On
Demand Services Know-how and/or Ergonomic Licensed Patents in the Licensed
Field, including, without limitation, to resellers, is prohibited unless the
Parties hereinafter agree to such grants on terms mutually agreeable to both,
which agreement shall be in writing. The provisions of this paragraph 2.3 shall
not apply to all licenses, sublicenses or any other transfers by the Parties of
Licensed Products in the Licensed Field, including without limitation, the
inclusion of the Technology, DSS Licensed Patents, On Demand Services Know-how
and/or Ergonomic Licensed Patents in the sale of “bundles” of related or
unrelated products or services.

 

2.4
Proprietary Rights. Except as expressly set forth in this Agreement, all rights
or licenses with respect to the Technology and On Demand Services Know-how,
including any Improvements (as defined in paragraph 4.2) or modifications to the
Technology and/or On Demand Services Know-how made by the Parties, Technology
Marks, Confidential or Proprietary Information or other know-how and
Intellectual Property of the Parties belong to the respective Parties. The
Parties acknowledge that application of the Technology and On Demand Services
Know-how may contain valuable trade secrets and each Party agrees to employ
reasonable security precautions to maintain the confidentiality of such trade
secrets. Except as otherwise provided herein, neither Party shall knowingly
assist any third party to reverse engineer or assemble, produce, use, license,
sell or otherwise distribute or exploit the Technology or On Demand Services
Know-how or Intellectual Property derived from the other Party or bypass or
defeat protection methods for preventing unauthorized access to such Technology
or On Demand Services Know-how. Notwithstanding the foregoing, for purposes of
this Section 2.4, neither Party shall be in violation of the restrictions
provided herein by reason of the sale of Licensed Products to customers
otherwise in compliance with this Agreement.




3.
Distribution/Disclosure of Technology and Competition

 

3.1
Distribution/Disclosure of Technology. Ergonomic and DSS may not disclose the
Technology or On Demand Services Know-how, except to the extent that the
Technology or On Demand Services Know-how is embedded in Licensed Products
furnished by a Party to an existing or potential customer of the Party.
Ergonomic and DSS will ensure that their respective employees, consultants,
directors, agents and other applicable third parties are contractually bound to
honor this provision.




3.2
Patent Marking. Each Party hereby agrees to use reasonable commercial efforts to
mark, without charge to the other Party, all Licensed Products made under the
terms and conditions of this Agreement with a suitable legend in accordance with
statutory requirements and in a form approved in advance by the other Party
indicating that the Licensed Products are covered under specified patents of one
or both of the respective Parties as the case may be. Should either Party
believe that any Licensed Product should be marked in accordance with this
Agreement, such Party shall notify in writing that the other Party do so,
particularly identifying such Licensed Product and the specific patents which
are applicable to such Licensed Products. However, the other Party shall not be
required to mark Licensed Products with a degree of care beyond that exercised
by the requesting Party to mark its own products.

 
4

--------------------------------------------------------------------------------


 

3.3
Competition. The Parties intend to compete in the marketplace for new customers,
it being understood that each Party has present customers. The respective
customer list of each Party will be made known to the other Party from time to
time as reasonably requested by the other Party so as to inform the marketing
efforts of the other Party. Such customer list shall include then-current
customers of such Party and such additional entities that are then-determined to
be potential customers of such Party based upon marketing efforts of such Party.
Neither Party shall call on the other’s then-current customers and
then-potential customers without permission of the other Party. The customer
lists shall be kept confidential at the Board of Directors, CEO and President
levels of the Parties, and their respective attorneys.




4.
Improvements




4.1
Ownership of Improvements. During the Term, each Party shall advise the other of
any technical improvements, modifications or enhancements relating to the
Technology or On Demand Services Know-how created from time to time and useful
in the Party’s sole discretion in connection with the Technology or On Demand
Services Know-how (collectively referred to as “Improvements”). Any such
Improvement shall be the property of the Party that made the Improvement and
shall be licensed in accordance with the license grants of Section 2.
Improvements that are made jointly by the parties shall be owned jointly and
equally. Each Party agrees to execute any and all documents requested by the
other to perfect rights to jointly-made Improvements.

 

5.
Technical Support; Training and Technology Services




5.1
General Support Services. Each Party shall, at no additional charge to the
other, provide to the other Party reasonable assistance and technical support
related to On Demand Services Know-how, the Technology, Improvements (other than
those Improvements owned by the other Party), Technology Marks and Confidential
Information.




5.2
Limitation on Liability for Support Services. Except in the event of willful
misconduct, in no event shall the technicians, employees, officers or agents of
either Party or its Affiliates be liable to the other Party for any damages or
claims for damages which may occur during the provision of support services.




5.3
Customer Support Services. Each Party shall be responsible for the provision of
customer, technical and other support services to its customers and such Party
may, at its sole option, receive compensation from its customers for the
provision of such services. Each Party agrees to assist the other Party in its
provision of any customer, technical and other support services to the customers
of such other Party on mutually agreeable terms and conditions.




6.
Royalty Fees



6.1
Royalty Fees. In consideration of the rights and licenses granted herein to be
rendered by each Party to the other and for other good and valuable
consideration, each Party agrees to pay royalties to the other Party in the
amount of 50% of the Gross Margin on sales of Licensed Products. The Parties
agree to reasonably price the Licensed Products and to also keep accurate
records of the sale prices for Licensed Products, whether or not such Licensed
Products are included in a “bundle” of other products. Notwithstanding the
foregoing, DSS shall not have to pay any royalty to Ergonomic far payments
received or to be received pursuant to existing agreements between DSS and each
of (i) HSBC Fianzas, S.A. Grupo Financiero HSBC, and (ii) Indra Sistemas S.A.
with respect to agreements with or related to The Panama Canal Authority.

 
5

--------------------------------------------------------------------------------


 

6.2
Each Party shall, concurrent with the delivery of its Sales Report (as defined
in Section 7.1 below) for a Calendar Quarter, deliver to the other Party the
Royalty Fee payment in U.S. dollars in full for such Calendar Quarter.



6.3
If a Party disputes any information contained in a Sales Report or the amount of
any Royalty Fee payment provided by the other Party, the disputing Party shall,
within thirty (30) business days from the date of the disputed Sales Report or
payment, as the case may be, notify the reporting Party, in writing, concerning
the substance of the dispute and include any supporting documentation related
thereto. The Parties agree to work together in good faith to resolve each
dispute. The receipt or acceptance by a Party of any Sales Report or Royalty Fee
payment shall not prevent that Party from subsequently challenging, within
thirty (30) business days from the date of the disputed Report or Royalty Fee
payment, the validity or accuracy of such Sales Report or Royalty Fee
payment. All fees due hereunder are non-refundable (except as expressly provided
herein) and not contingent on any additional services or products to be provided
hereunder.



6.4
Failure to Pay. If a Party fails to pay any amount owed to the other Party under
this Agreement when such amount is due and payable, the failing Party shall also
pay the other Party interest on the amount of such under-payment or non-payment
at the rate equal to three quarters of a percent (0.75%) per month, accruing
from the due date until paid. A Party shall also have the right, at its option,
to terminate this Agreement should the other Party not cure any default for
non-payment within a reasonable time under the circumstances. Any payments
received from a failing Party, when there is any amount overdue, shall be
applied first to discharge any such accrued late charges.




7.
Sales Reports; Record Inspection and Audit



7.1
Sales Reports. Within forty-five (45) days after the end of each Calendar
Quarter, each Party shall deliver a report to the other Party certified by an
authorized officer of such Party showing in detail the dollar value received for
Licensed Products sold, and the amount of Royalty Fees due to the other Party
for the prior Calendar Quarter (a “Sales Report”). Each Party shall also provide
additional supporting information and documentation relating to Licensed
Products sold as the other Party may reasonably request. The failure of a Party
to deliver a Sales Report on its due date shall be deemed to be a material
breach of this Agreement.



7.2
Maintenance of Books and Records; Record Inspection and Audit.  During the Term
and for a period of two (2) years thereafter, each Party agrees to keep and
maintain accurate and separate records related to this Agreement, including
Customer agreements which resulted in the distribution of Licensed Products.
Each Party further agrees that during the Term and for such two (2) year period
it shall make these records available for inspection, from time to time, by the
other Party, or a third party retained by the other Party, at the Party’s site
and at the other Party’s cost. Any audit and/or inspection shall be conducted
during regular business hours at a Party’s facilities upon at least three (3)
business days prior written notice. Such examination shall be conducted in such
a manner as to not unduly interfere with a Party’s business. Subject to Section
7.3, if the audit reveals an underpayment of Royalty Fees by a Party under this
Agreement, the Party shall pay to the other Party the full amount of any
underpayment revealed by the audit, plus interest on the underpaid amounts
accruing at the rate of three quarters of a percent (0.75%) per month until all
underpaid amounts are paid in full. Notwithstanding the foregoing, if such audit
reveals an underpayment by an amount in excess of twenty percent (20%) for the
period covered by the audit report, the Party shall pay to the other Party all
of the fees and costs associated with such audit, the amount underpaid, interest
due and an additional payment of fifteen percent (15%) of the total amount due
for the audited period.

 
6

--------------------------------------------------------------------------------


 
7.3
Audit Dispute Resolution Process. If an audited Party disputes or otherwise
desires to obtain third party verification of an audit report previously
obtained by an auditing Party, within thirty (30) days from the date of the
previous audit report the audited Party shall notify the auditing Party of its
intent to verify the audit report. The audited Party shall schedule, with an
independent auditor, an audit of the subject records as soon as possible
following the date of its notice to the auditing Party hereunder. The auditing
Party shall timely cooperate with and provide to the auditor all documentation
and other information requested by the auditor. If the results of the
independent audit are consistent with the auditing Party’s previous audit
results, the audited Party shall pay all amounts due as set forth in Section 7.2
and all costs and fees associated with the independent audit. If the results of
the independent audit differ from the previous audit, the Parties shall rely
upon the results of the independent audit in determining what, if any, amounts
are due pursuant to Section 7.2 and both Parties shall equally share the cost
and fees of the independent audit. The Parties agree that a final determination
of a Party’s underpayment by an amount in excess of twenty percent (20%) for the
period covered by the audit report shall be deemed to be a material breach of
this Agreement.




8.
Confidentiality



8.1
The Parties acknowledge that in the course of their performance under this
Agreement, they may be furnished with, receive, or otherwise have access to
Confidential Information of or concerning the other Party. For the purposes of
this Agreement, the Party disclosing Confidential Information shall be referred
to as the “Disclosing Party” and the Party receiving Confidential Information
shall be referred to as the “Receiving Party.”



8.2
A Receiving Party shall not use the Disclosing Party’s Confidential Information
for any purpose other than in accordance with this Agreement and shall not
disclose, without the prior written consent of the Disclosing Party,
Confidential Information to any person, other than persons approved by both
Parties who (a) are subject to a nondisclosure obligation comparable in scope to
this Section; and (b) have a need to know such Confidential Information.



8.3
A Receiving Party shall not be liable for disclosure or use of any particular
Confidential Information that: (a) is or becomes publicly known through no fault
of the Receiving Party; (b) is developed independently by the Receiving Party
without reference to any Confidential Information of the Disclosing Party as
evidenced by the Receiving Party’s records; (c) is known by the Receiving Party
at the time of disclosure by the Disclosing Party if the Receiving Party does
not then have a duty to maintain its confidentiality, as evidenced by the
Receiving Party’s records; or (d) is rightfully obtained by the Receiving Party
from a third party not obligated to preserve its confidentiality. A Receiving
Party also may disclose Confidential Information solely to the extent required
by a court or other governmental authority, provided that (i) the Receiving
Party gives the Disclosing Party prompt prior notice of the required disclosure;
(ii) the Receiving Party uses reasonable efforts to resist disclosing the
Confidential Information; (iii) the Receiving Party cooperates with the
Disclosing Party to obtain a protective order or otherwise limit the disclosure;
and (iv) as soon as reasonably possible, the Receiving Party provides a letter
from its counsel confirming that the Confidential Information is in fact
required to be disclosed. The Parties acknowledge and agree that they may be
required under applicable federal securities laws and regulations to disclose
the terms of this Agreement, which shall not be deemed a violation of this
Section 8.



8.4
All Confidential Information shall remain the property of and be deemed
proprietary to the Disclosing Party. At any time upon the Disclosing Party’s
request, the Receiving Party shall promptly return to the Disclosing Party all
Confidential Information, including all copies thereof, and all documents,
materials, or products generated or produced by, or at the request of, the
Receiving Party that contain, summarize, outline or otherwise reference the
Disclosing Party’s Confidential Information (individually and collectively,
“Copies”). At the Disclosing Party’s option, the Receiving Party shall destroy
all of the Disclosing Party’s Confidential Information and Copies and certify
such destruction to the Disclosing Party. This paragraph shall not apply to
Confidential Information that is furnished to a Party under its license rights
and that is used in exercising those rights.

 
7

--------------------------------------------------------------------------------


 

8.5
A Receiving Party further agrees to receive Confidential Information in strict
confidence and to accord such Confidential Information at least the same level
of protection against unauthorized use or disclosure that the Receiving Party
customarily accords to its own confidential, proprietary or trade secret
information of a like nature, but in no event less than a reasonable level of
protection. The Receiving Party shall have sole responsibility for the physical
security and maintenance of the confidentiality of all Confidential Information
delivered to it by the Disclosing Party. The Disclosing Party shall have the
right, upon at least three (3) business days prior written notice to the
Receiving Party and during the Receiving Party’s normal business hours, to visit
and inspect the Disclosing Party’s places of business for the purpose of
verifying, to the satisfaction of the Disclosing Party, that the Receiving Party
is performing its obligations under this Section 8.




9.
Infringement Indemnity; Infringement Lawsuits and Patent Prosecution



9.1
DSS shall indemnify, defend and hold Ergonomic and its Affiliates, shareholders,
directors, officers, members, managers, employees, agents, independent
contractors, licensees and representatives (“Ergonomic Indemnified Parties”)
harmless for, from and against, any and all suits, actions and proceedings,
claims, threats, demands, liabilities, losses, damages, judgments, obligations,
fines, expenses (including, without limitation, attorneys’ fees and expert
witness fees) and costs (individually and collectively, “Infringement Claims”),
made against an Ergonomic Indemnified Party by a third party arising from or in
connection with any actual or alleged claims that the Technology, Improvements
(other than improvements owned by Ergonomic or jointly owned by Ergonomic),
Technology Marks, Confidential Information and/or other proprietary information
provided by DSS under this Agreement infringes any patent, trademark, copyright,
trade secret or other property right of a third party. The indemnification in
this Section 9 is contingent upon (a) the Ergonomic Indemnified Parties promptly
notifying DSS in writing of any known claim which may give rise to an
Infringement Claim; (b) DSS’s control of the defense and settlement of such
Infringement Claims at DSS’s sole expense; provided, however, that any
settlement be made with the consent of or with an unconditional full release of
the Ergonomic Indemnified Parties; and (c) the Ergonomic Indemnified Parties
cooperate with all reasonable requests of DSS (at DSS’s expense) in defending or
settling an Infringement Claim. Ergonomic Indemnified Parties reserve the right
to retain their own counsel, at Ergonomic’s sole expense to participate in the
defense of any Infringement Claims. Ergonomic Indemnified Parties may not take
deliberate and willful action that impairs DSS’s defense of the Infringement
Claims. DSS will have no obligation to indemnify Ergonomic or Ergonomic
personnel for claims that DSS’s Technology, Improvements, Technology Marks,
and/or Confidential Information, infringe the intellectual property rights of a
third party to the extent such claims arise solely as a result of Ergonomic’s
implementation of DSS’s Technology with software and/or hardware not furnished
or authorized by DSS, and provided such infringement or claim would have been
avoided by using some other reasonable implementation.

 
8

--------------------------------------------------------------------------------


 
9.2
In addition to the rights and obligations of the Parties set forth in Section
9.1, if an Infringement Claim is made or threatened, DSS, at its own expense and
in its sole discretion, may exercise any of the following remedies: (i) obtain
for Ergonomic the right to continue to use the Technology, Improvements,
Technology Marks, and/or Confidential Information, as the case may be,
consistent with this Agreement; (ii) modify the Technology, Improvements,
Technology Marks, and/or Confidential Information, as the case may be, so it is
non-infringing, provided the modifications do not interfere with Ergonomic’s
sales, orders and customer relationships, or (iii) refund all License Fees paid
hereunder by Ergonomic for the prior twelve (12) month period. The foregoing
represents DSS’s entire obligation, and Ergonomic’s entire remedy, with respect
to Infringement Claims.

 
9.3
Infringement Lawsuits. In the event that a Party learns of the infringement of
one or more Licensed Patents of the other Party utilized in the Licensed Field
that are actually in substantial use by customers of such Party, the Party may
request that the other Party take legal action against the infringement of the
Licensed Patents of said other Party. Such request shall be made in writing and
shall include reasonable evidence of such infringement and damages to such
Party. If the infringing activity has not been abated within one hundred and
twenty (120) days following the effective date of such request and the other
Party shall not have filed suit against the infringing party, then the
requesting Party shall have the right to commence suit on its own account. In
such case, (1) the requesting Party shall prosecute the suit at its own expense
and shall be the sole beneficiary of any recovery, and (2) the other Party will
reasonably cooperate and advance such suit (including becoming a named party to
the suit if necessary), but at the requesting Party’s expense.

 
9.4
Patent Prosecution. Each Party will diligently prosecute patent applications on
its inventions in the Licensed Field and maintain its respective Licensed
Patents using counsel of its choice. The Parties shall share equally in the
prosecution and maintenance costs with respect to patents that apply to the
Licensed Field. The Parties will also diligently prosecute patent applications
on any joint inventions in the Licensed Field that both Parties determine is
appropriate for patent protection.

 

10.
Mutual Indemnifications



10.1
Each Party shall indemnify, defend and hold the other Party and its directors,
officers, employees, agents and independent contractors (“Indemnified Parties”)
harmless from and against, any and all suits, actions and proceedings, claims,
liabilities, losses, damages, expenses (including attorneys’ fees) and costs
(individually and collectively, “Claims”), made against an Indemnified Party by
a third party to the extent arising from the Party’s (or its officers’,
directors’, employees’, agents’ and independent contractors’) use of the
Technology, On Demand Services Know-how or Licensed Patents as the case may be
in an improper manner unauthorized by the other Party. The indemnities in this
Section 10 are contingent upon: (a) the Indemnified Parties promptly notifying
the Party in writing of any claim which may give rise to a Claim for
indemnification hereunder; (b) the Party being allowed to control the defense
and settlement of such Claims; provided, however, that any settlement be made
with the consent of the Indemnified Parties or includes, as an unconditional
part thereof, a full release of the Indemnified Parties; and (c) the Indemnified
Parties cooperating with all reasonable requests of the Party (at the Party’s
expense) in defending or settling a Claim. Indemnified Parties reserve the right
to retain their own counsel, in addition to the Party’s counsel, at their sole
expense to participate in the defense of any Claim provided that Indemnified
Parties may not take deliberate and willful action that impairs the Party’s
defense of the Claim.

 
9

--------------------------------------------------------------------------------


 

11.
Limited Warranties; Limitation of Liability

 
11.1
Each Party represents and warrants to the other that it has the right, power and
authority to enter into this Agreement and that the signatory on behalf of such
Party to this Agreement has full authority to enter into and bind the Party to
the obligations set forth in this Agreement.

 
11.2
Each Party represents and warrants to the other that it has no knowledge of
patents or other proprietary rights of another, or a claim by another that it
has patents or other proprietary rights, that are infringed respectively by the
Technology or On Demand Services Know-how licensed hereunder.

 
11.3
DSS represents and warrants to Ergonomic that as of the Effective Date and
throughout the Term that: (a) Improvements (except as otherwise provided
herein), Technology Marks, and DSS’s Confidential Information are the sole and
exclusive property of DSS; (b) that DSS has all right, title and interest in the
Technology, Improvements, Technology Marks, and DSS Confidential Information to
grant to Ergonomic the rights provided in this Agreement; (c) that nothing
contained in this Agreement conflicts with any other obligation or agreement of
DSS; and (d) that no liens, claims or other obligations exist that will affect
DSS’s use or rights to any Technology, Improvements, Technology Marks, and/or
Confidential Information granted under this Agreement. DSS does not warrant that
the Technology will meet Ergonomic’s requirements or that the use of the
Technology will be uninterrupted or error-free.

 
 
11.4
LIMITATION OF LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS
INTERRUPTION, LOSS OF BUSINESS INFORMATION, AND THE LIKE, ARISING OUT OF THE USE
OF OR INABILITY TO USE THE TECHNOLOGY, ON DEMAND SERVICES KNOW-HOW OR ANY
PRODUCTS OR SERVICES PROVIDED HEREUNDER, REGARDLESS OF THE FORM OF ACTION,
WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, EVEN IF THE OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. BECAUSE SOME STATES
DO NOT ALLOW THE EXCLUSION OR LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR
INCIDENTAL DAMAGES, THE ABOVE LIMITATION MAY NOT APPLY.

 

12.
Marketing and Advertising Obligations; Technology Marks.

 
12.1
Marketing and Advertising Requirements. Both Parties shall actively advertise
and promote the Technology during the Term, which promotional efforts shall
include, without limitation, attending and presenting at industry trade shows,
preparing customer mailings and presentations, brochures or other promotional
material and references to the Technology on their respective websites. Subject
to paragraph 2.3, each Party shall use reasonable commercial efforts during the
Term to license or sublicense the Technology, the DSS Licensed Patents, On
Demand Services Know-how and/or Ergonomic Licensed Patents in order to generate
royalties pursuant to paragraph 6. During the Term, the parties shall confer on
a semi-annual basis to review and plan their promotional activities. Each party
shall have the right to pre-approve all promotional materials of the other
Party, but pre-approval shall not be withheld unreasonably. The Parties shall
cooperate and assist each other on all reasonable requests with respect to the
aforementioned marketing and advertising efforts. The failure to adhere to one
or more provisions of this paragraph 12.1 shall be a material breach of this
Agreement.

 
10

--------------------------------------------------------------------------------


 
12.2
License for Technology Marks. DSS hereby grants to Ergonomic a non-exclusive,
royalty-free license to use the Technology Marks on Licensed Products,
advertising and promotional material, and elsewhere, as contemplated herein.
Ergonomic shall, upon reasonable notice from DSS, fully and promptly correct and
remedy any deficiencies in its use of the Technology Marks.



12.3
Ownership of Technology Marks. Ergonomic acknowledges DSS’s claim of sole
ownership of the Technology Marks and all associated goodwill. Nothing in this
Agreement or in the performance thereof, or that might otherwise be implied by
law, shall operate to grant Ergonomic any right, title, or interest in or to the
Technology Marks, other than as specified in the limited license grant herein.
Ergonomic’s use of the Technology Marks shall inure solely to the benefit of
DSS. DSS shall have the sole right to, and in its sole discretion may, commence,
prosecute or defend, and control any action concerning the Technology Marks.
Ergonomic shall not contest the validity of, by act or omission jeopardize, or
take any action inconsistent with, DSS’s rights or goodwill in the Technology
Marks, including attempted registration of the Technology Marks, or use or
attempt registration of any mark confusingly similar thereto. Ergonomic shall
maintain and not alter or remove, without DSS’s consent, any copyright,
trademark, patent and other proprietary or protective notices contained in any
Technology.




13.
Termination

 
13.1
Term. This Agreement will begin as of the effective date in the opening
paragraph and will continue for a period of two (2) years (the “Initial Term”),
unless earlier terminated in accordance with Section 13.2 below. Upon expiration
of the Initial Term, this Agreement shall automatically renew for additional
two-year terms (each a “Renewal Term”), unless Ergonomic provides DSS with
thirty (30) days written notice prior to the expiration of the Initial Term or
any Renewal Term, of its intent NOT to renew the Agreement. The Initial Term and
any Renewal Term(s) shall each be referred to as the “Term.”



13.2
Termination. Following written notice of a material breach by the other Party,
if the breach has not been cured within a reasonable period, or immediately upon
written notice to the other Party (i) if the other Party declares or a petition
is filed in any court for insolvency or bankruptcy and such petition is not
dismissed in sixty (60) days; or (ii) if the other Party is under reorganization
under the United States bankruptcy act or any similar statute; or (iii) if the
other Party consents to the appointment of a trustee in bankruptcy or a receiver
or similar entity, a Party may elect either (a) to cancel this Agreement, or (b)
to have the Agreement continue in force but with its royalty obligation reduced
to 25% of the Gross Margin on sales of Licensed Products while the royalty
obligation of the other Party remains at 50% for the duration of the breach
and/or insolvency as the case may be. 



13.3
In the event of a “change of control” of DSS, other than a “change of control”
in which Ergonomic and /or an Affiliate or Affiliates of Ergonomic is the entity
or entities triggering such “change of control”, Ergonomic shall have the right,
to terminate the licenses of paragraph 2.2. Notwithstanding a “change of
control” of Ergonomic, the licenses granted in paragraph 2.2 with respect to On
Demand Services Know-how and Ergonomic Licensed Patents in the Licensed Field
shall continue at DSS’s option, as long as royalty payments continue to be made
by DSS as provided in this Agreement. For purposes hereof, the term “change of
control” shall mean the ownership of more than 50% of the outstanding stock or
voting control of a Party by an entity that is not an Affiliate of such Party as
of the Effective Date.

 
11

--------------------------------------------------------------------------------


 
13.4
Effect of Termination. Expect as otherwise provided herein, upon the expiration
or termination of this Agreement for any reason, (a) all licenses granted
hereunder shall cease; (b) each Party shall return to the other and make no
further use of the any of the other Party’s Confidential Information in its
possession and all Copies thereof; (c) the Parties shall immediately discontinue
any and all promotional activities hereunder and Ergonomic shall cease all use
of Technology Marks and promotional materials and return, at no charge, all
sales, promotional and display or advertising materials, which were furnished by
DSS; and (d) all amounts due to a Party by the other Party through the
termination date under the terms of this Agreement shall become immediately due
and payable. Upon termination of this Agreement, each Party shall be permitted a
reasonable opportunity, not to exceed ninety (90) days, to sell their remaining
inventory of finished Licensed Products. The provisions of Sections 2.4, 4.1 and
8, 9, 10, 11, 12.3, 13, 14 and 15 shall survive the termination or expiration of
this Agreement. Notwithstanding the foregoing and anything to the contrary in
this Agreement, if Ergonomic shall terminate this Agreement pursuant to
paragraph 13.1, the licenses provided in paragraph 2.2 shall continue, with the
royalty obligation to Ergonomic being reduced from 50% to 15%, until DSS
provides Ergonomic with thirty (30) days written notice of its intent NOT to
continue with its rights under paragraph 2.2.

 

14.
Notices



14.1
All notices sent under this Agreement shall be in writing and (i) hand
delivered; (ii) transmitted by legible facsimile with a copy sent concurrently
by certified mail, return receipt requested; or (iii) delivered by prepaid
overnight courier. Notice shall be effective (i) upon receipt if delivered by
hand; (ii) one (1) business day after deposit with an overnight courier service;
or (iii) three (3) business days after deposit with the United States Postal
Service if faxed and then a copy is sent via certified mail. Notices shall be
sent to the Parties at the following addresses or such other addresses as the
Parties subsequently may provide in accordance with this Section 14.1:





If to DSS:
Document Security Systems, Inc.
25 East Main Street
Suite 1525
Rochester, NY 14614
Fax: 585-325-2977
Attention: Chief Executive Officer
With a copy to:
Document Security Systems, Inc.
25 East Main Street
Suite 1525
Rochester, NY 14614
Fax: 585-325-2977
Attention: General Counsel 
If to Ergonomic:
The Ergonomic Group
609-3 Cantiague Rock Road,
Westbury, New York 11590
Fax: (516) 746-7809
Attention: Chief Operating Officer
With a copy to:
Gottlieb Rackman & Reisman
New York City, NY 10016
Fax: (212) 684-3999
Attn: Michael I. Rackman, Esq.




15.
Miscellaneous

 
15.1
Assignment.  Neither Party may assign this Agreement or the rights and
obligations hereunder to any third party without the prior express written
approval of the other Party. Any purported assignment without consent shall be
void. The provisions of this Agreement shall be binding upon, and shall inure
to, the benefit of the Parties hereto, their legal representatives, permitted
successors and permitted assigns. 

 
12

--------------------------------------------------------------------------------


 
15.2
Governing Law; Jurisdiction. This Agreement shall be governed in accordance with
the laws of the State of New York, without regard to conflict of laws
principles. All disputes under this Agreement shall be resolved in an
appropriate state or federal court located in Rochester, New York. Each Party
consents to the jurisdiction of and venue in such courts, agrees to accept
service of process in the same manner as notices are to be made as provided in
paragraph 14.1 and hereby waives any jurisdictional, lack of venue, or forum
defenses otherwise available to it.  

 
15.3
Force Majeure. No Party shall be in default or otherwise liable for any delay in
or failure of its performance under this Agreement, other than of obligations
regarding payments or confidentiality, if such delay or failure is caused by
something beyond its reasonable control and without its fault or negligence,
including, but not limited to, any act of God, strikes, lockouts, riots, any
acts of the common enemy, the elements, earthquakes, floods, fires, epidemics,
governmental laws and regulations, inability to secure products or services from
other persons, entities or transportation facilities, failures or delay in
transportation or communications or power failures. Such delay or failure shall
not constitute a breach of this Agreement and shall automatically extend any
completion dates for a period equal to the duration of such events. Lack of
funds shall not constitute a reason beyond the Party’s reasonable control. 



15.4
Remedies Cumulative; Waivers. The rights and remedies provided in this Agreement
and all other rights and remedies available to either Party at law or in equity
are, to the extent permitted by law, cumulative and not exclusive of any other
right or remedy now or hereafter available at law or in equity. A Party’s
failure to assert any right or remedy shall not constitute a waiver of that
right or remedy. No waiver by either Party of any default shall be deemed as a
waiver of prior or subsequent default of the same or other provisions of this
Agreement.



15.5
Construction; Severability. The Parties acknowledge that they have reviewed this
Agreement and bargained over its terms. Accordingly, this Agreement shall be
construed without regard to the Party or Parties responsible for its
preparation, and shall be deemed to have been prepared jointly by the Parties.
Headings contained in this Agreement are not intended to be full and accurate
descriptions of the contents of this Agreement and shall not affect the meaning
or interpretation of this Agreement. If any term, clause, or provision hereof is
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity shall not affect the validity or operation of any other term, clause,
or provision and such invalid term, clause, or provision shall be deemed to be
severed from the Agreement. This Agreement may be executed in counterparts, each
of which shall be deemed to be original but all of which together shall
constitute a single instrument. The signatures required for execution may be
transmitted to the other Party via facsimile and such signatures shall be deemed
a duplicate original.



15.6
Relationship of Parties. Nothing in this Agreement shall be construed as
creating a partnership, joint venture or agency relationship between the
Parties, or as authorizing either Party to act as agent for the other.



15.7
Entire Agreement; Termination of Prior Agreements. This Agreement and Exhibits
A and B hereto constitute the entire agreement between the Parties and supersede
any and all prior agreements between the Parties concerning the subject matter
of this Agreement, including without limitation, that certain Premier Partner
Marketing and Distribution Agreement, dated as of December 29, 2006, between the
Parties and that certain Limited Exclusive Patent Licensing Agreement, dated as
of December 29, 2006, between the Parties. No modifications or amendments may be
made to this Agreement except as expressed in writing and signed by each Party.

 
13

--------------------------------------------------------------------------------


 
15.8
Publicity. Except as allowed in Section 12, neither Party may refer to the other
by name in advertising, promotional materials and publications in connection
with this Agreement except upon receiving the prior written consent of the other
Party, which consent shall not be unreasonably withheld.



15.9
Export Control; Government Customers. Anything contained in this Agreement
notwithstanding, the obligations of the Parties hereto shall be subject to all
laws, present and future, including export control laws and regulations, of any
government having jurisdiction over the Parties hereto and to orders,
regulations, directions or requests of any such government. Each Party shall
undertake to comply with and will be solely responsible for complying with such
laws applicable to such party.



15.10
Irreparable Damage: The Parties acknowledge and agree that any violation of this
Agreement would subject the other to irreparable injury for which monetary
damages will not be an adequate remedy. Therefore, in addition to any remedies
otherwise available, the non-breaching Party will be entitled to any injunctive
relief and specific performance to enforce the terms of this Agreement. The
breaching Party shall pay all reasonable attorney's fees and costs incurred by
the non-breaching Party should it be necessary for the non-breaching Party to
enforce the terms of this Agreement.



[Remainder of Page Left Blank]



14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first written above.


 
DOCUMENT SECURITY SYSTEMS, INC.
 
 
By: /s/ Patrick White                        
Name: Patrick White
Title:  Chief Executive Officer
 
ERGONOMIC GROUP, INC.
 
 
By: /s/ Karen Girards                                   
Name: Karen Girards
Title:  Chief Executive Officer
   





15

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Document Security Systems, Inc.


Patent Report by Invention
       
Printed:  
03/25/2008
Page 1
COUNTRY
REFERENCE#
TYP
FILED
SERIAL#
ISSUED
PATENT
STATUS
 
ANTI-PHOTOGRAPHIC/PHOTOCOPY IMAGING PROCESS AND PRODUCT MADE BY SAME
United States
91838.000032
CON
01/03/1997
08/778,916
04/07/1998
5,735,547
ISSUED
 
COUNTERFEIT PROTECTED DOCUMENT
United States
91838.000020
NEW
01/18/1989
07/298,020
05/28/1991
5,018,767
ISSUED
 
COVERT DOCUMENT SYSTEM
United States
91838.000050
FCA
07/31/2006
11/495,900
   
PUBLISHED
United States
91838.000125
CIP
04/26/2007
11/740,696
   
PUBLISHED
WIPO
91838.000141
CEQ
04/26/2007
PCT/US07/67537
   
PUBLISHED
United States
91838.000122
CIP
04/27/2007
11/741,394
   
PUBLISHED
WIPO
91838.000143
CEQ
04/27/2007
PCT/US07/67657
   
PUBLISHED
 
COVERT DOCUMENT SYSTEM
AUSTRALIA
91838.000170
DCA
08/01/2006
PCT/US06/029868
   
PENDING
BRAZIL
91838.000171
DCA
08/01/2006
018080005626
   
PENDING
CANADA
91838.000172
DCA
08/01/2006
PCT/US06/029868
   
PENDING
EUROPE
91838.000178
DCA
08/01/2006
06800589.1
   
PENDING
INDONESIA
91838.000173
DCA
08/01/2006
W00 2008 00402
   
PENDING
ISRAEL
91838.000174
DCA
08/01/2006
189116
   
PENDING
JAPAN
91838.000175
DCA
08/01/2006
PCT/US06/029868
   
PENDING
MEXICO
91838.000176
DCA
08/01/2006
MX/a/2008/001531
   
PENDING
WIPO
91838.000051
CEQ
08/01/2006
PCT/US06/029868
   
NAT PHASE
SOUTH AFRICA
91838.000177
DCA
08/01/2006
PCT/US06/029868
   
PENDING
 
DOCUMENT CONTAINING SCANNING SURVIVABLE SECURITY FEATURES
AUSTRALIA
91838.000093
DCA
09/06/2005
2005282617
   
PENDING
BRAZIL
91838.000094
DCA
09/06/2005
PI 0515634-3
   
PENDING
CANADA
91838.000090
DCA
09/06/2005
2,579,226
   
PENDING
EUROPE
91838.000089
DCA
09/06/2005
05793879.7
   
PUBLISHED
INDONESIA
91838.000092
DCA
09/06/2005
W00 2007 00765
   
PENDING
JAPAN
91838.000091
DCA
09/06/2005
2007-530423
   
PENDING
MEXICO
91838.000095
DCA
09/06/2005
MX/a/2007/002623
   
PENDING
WIPO
91838.000045
FCA
09/06/2005
PCT/US05/31440
   
NAT PHASE
SOUTH AFRICA
91838.000096
DCA
09/06/2005
2007/02765
   
PENDING
United States
91838.000088
DCA
03/07/2007
11/683,161
   
PUBLISHED
 
DOCUMENT CONTAINING SCANNING SURVIVABLE SECURITY FEATURES
United States
91838.000124
FCA
03/15/2007
11/686,806
   
PENDING
United States
91838.000126
FCA
04/27/2007
11/741,513
   
PUBLISHED
WIPO
91838.000142
CEQ
04/27/2007
PCT/US07/67680
   
PUBLISHED

 
 
16

--------------------------------------------------------------------------------


 


COUNTRY
REFERENCE#
TYP
FILED
SERIAL#
ISSUED
PATENT
STATUS
 
DOCUMENT CONTAINING SECURITY IMAGES
AUSTRIA
91838.000127
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
BELGIUM
91838.000128
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
CANADA
91838.000070
DCA
05/10/2004
2,526,404
PENDING
   
SWITZERLAND
91838.000137
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
CZECH REPUBLIC
91838.000129
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
GERMANY
91838.000130
DCA
05/10/2004
04751747.9
03/21/2007
60 2004 005 448.8
ISSUED
EUROPE
91838.000047
DCA
05/10/2004
04751747.9
03/21/2007
1626870
NAT PHASE
SPAIN
91838.000136
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
FRANCE
91838.000140
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
UNITED KINGDOM
91838.000139
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
HUNGARY
91838.000131
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
IRELAND
91838.000144
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
ITALY
91838.000132
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
NETHERLANDS
91838.000133
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
POLAND
91838.000134
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
ROMANIA
91838.000135
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
TURKEY
91838.000138
DCA
05/10/2004
04751747.9
03/21/2007
1626870
ISSUED
WIPO
91838.000059
FCA
05/10/2004
PCT/US04/14517
   
NAT PHASE
United States
91838.000046
DCA
12/15/2006
10/555,936
   
PUBLISHED
 
DOCUMENT CONTAINING SECURITY IMAGES
United States
91838.000069
CIP
07/22/2004
10/896,072
   
PUBLISHED
 
DOCUMENT CONTAINING SECURITY IMAGES
CANADA
91838.000073
DCA
10/09/2003
2,501,513
   
PENDING
EUROPE
91838.000071
DCA
10/09/2003
03773245.0
   
PUBLISHED
WIPO
91838.000074
FCA
10/09/2003
PCT/US03/32159
   
NAT PHASE
SOUTH AFRICA
91838.000072
DCA
10/09/2003
2005/05348
10/25/2006
2005/05348
ISSUED
United States
91838.000043
CIP
07/22/2004
10/895,822
   
PUBLISHED
CANADA
91838.000159
DIV
08/13/2007
2,597,184
   
PENDING
United States
91838.000149
CIP
08/16/2007
11/839,657
   
PUBLISHED

 
 
17

--------------------------------------------------------------------------------


 


COUNTRY
REFERENCE#
TYP
FILED
SERIAL#
ISSUED
PATENT
STATUS
 
EMBEDDED WATERMARK
United States
91838.000049
NEW
07/28/2005
11/193,230
   
PUBLISHED
AUSTRALIA
91838.000161
DCA
07/26/2006
PCT/US06/028983
   
PENDING
BRAZIL
91838.000162
DCA
07/26/2006
018080004679
   
PENDING
CANADA
91838.000163
DCA
07/26/2006
PCT/US06/028983
   
PENDING
EUROPE
91838.000169
DCA
07/26/2006
06800349.0
   
PENDING
INDONESIA
91838.000164
DCA
07/26/2006
W00 2008 00310
   
PENDING
ISRAEL
91838.000165
DCA
07/26/2006
189049
   
PENDING
JAPAN
91838.000166
DCA
07/26/2006
PCT/US06/028983
   
PENDING
MEXICO
91838.000167
DCA
07/26/2006
MX/a/2008/001349
   
PENDING
WIPO
91838.000052
CEQ
07/26/2006
PCT/US06/028983
   
NAT PHASE
SOUTH AFRICA
91838.000168
DCA
07/26/2006
2008/01692
   
PENDING
 
EMBOSSED DOCUMENT PROTECTION METHODS AND PRODUCTS
United States
91838.000037
NEW
10/03/1996
08/725,407
03/03/1998
5,722,693
ISSUED
 
FULL COLOR SCANNING PROTECTION OF DOCUMENT
AUSTRALIA
91838.000062
DCA
06/14/2004
2004321079
   
PENDING
BRAZIL
91838.000064
DCA
06/14/2004
PI0418853-5
   
PENDING
CANADA
91838.000042
DCA
06/14/2004
2,570,983
   
PENDING
EUROPE
91838.000041
DCA
06/14/2004
04754986.0
   
PUBLISHED
INDONESIA
91838.000061
DCA
06/14/2004
W00 2006 03557
   
PENDING
JAPAN
91838.000060
DCA
06/14/2004
2007-516446
   
PENDING
MEXICO
91838.000065
DCA
06/14/2004
PA/a/2006/014645
   
PENDING
WIPO
91838.000039
NEW
06/14/2004
PCT/US04/018580
   
NAT PHASE
SOUTH AFRICA
91838.000066
DCA
06/14/2004
2007/00308
   
PENDING
United States
91838.000040
OTH
12/13/2006
11/610,290
   
PUBLISHED
United States
91838.000063
OTH
12/13/2006
11/610,323
   
PUBLISHED
 
METHOD OF MAKING A NONREPLICABLE DOCUMENT
AUSTRIA
91838.000075
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
BELGIUM
91838.000076
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
SWITZERLAND
91838.000084
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
GERMANY
91838.000079
DCA
01/16/1990
90904485.1
11/24/1999
69033362.5
ISSUED
DENMARK
91838.000077
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
EUROPE
91838.000056
DCA
01/16/1990
90904485.1
11/24/1999
0455750
NAT PHASE
SPAIN
91838.000082
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
FRANCE
91838.000078
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
UNITED KINGDOM
91838.000085
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
ITALY
91838.000115
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
LIECHTENSTEIN
91838.000086
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
LUXEMBOURG
91838.000080
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
NETHERLANDS
91838.000081
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED
SWEDEN
91838.000083
DCA
01/16/1990
90904485.1
11/24/1999
0455750
ISSUED

 
 
18

--------------------------------------------------------------------------------


 


COUNTRY
REFERENCE#
TYP
FILED
SERIAL#
ISSUED
PATENT
STATUS
               
NONREPLICABLE DOCUMENT AND METHOD FOR MAKING SAME
CANADA
91838.000101
DCA
01/16/1990
2045580
01/12/1999
2,045,580
ISSUED
 
SCANNING PROTECTION OF A DOCUMENT
United States
91838.000145
FCA
05/05/2007
11/744,840
   
PUBLISHED
WIPO
91838.000146
CEQ
05/05/2007
PCT/US07/68311
   
PUBLISHED
 
SECURITY DOCUMENTS WITH MULTI-ANGLED VOIDS
United States
91838.000087
NEW
08/22/1996
08/700,772
01/13/1998
5,707,083
ISSUED
 
SELF VERIFYING IDENTIFICATION
United States
91838.000153
FCA
07/06/2007
11/774,464
   
PUBLISHED
WIPO
91838.000154
CEQ
07/07/2007
PCT/US07/73002
   
PUBLISHED
 
TAMPER AND COPY PROTECTED DOCUMENTS
United States
91838.000019
NEW
04/19/1993
08/047,402
10/03/1995
5,454,598
ISSUED

 
 
19

--------------------------------------------------------------------------------



EXHIBIT B
 
THE ERGONOMIC GROUP


Patent Report by Country
     
Printed:    4/7/2008
Page 1
TITLE
         
REFERENCE#
FILED
SERIAL#
ISSUED
PATENT#
STATUS
           
UNITED STATES
         
IMPROVED METHOD AND SYSTEM FOR PRODUCING DOCUMENTS, WEBSITES AND THE LIKE HAVING
SECURITY
FEATURES
         
5112/0005
1/24/2008
12/019,304
   
PENDING
 
METHOD AND SYSTEM FOR PROVIDING CERTIFIED DOCUMENTS AND THE LIKE
5112/0003 US
2/23/2007
11/678,318
   
PENDING
 
SECURITY DOCUMENT WITH FADE-AWAY PORTION
5112/0004 US
3/18/2008
12/050,576
   
PENDING
 
SECURITY FONT IMAGE FADE AWAY
5112/0004
3/23/2007
60/896,555
   
EXPIRED
 
SECURITY FONT IMAGES FOR ELECTRONICALLY TRANSMITTED DOCUMENTS
5112/0003
1/31/2007
60/887,439
   
EXPIRED
           
WIPO
         
IMPROVED METHOD AND SYSTEM FOR PRODUCING DOCUMENTS, WEBSITES AND THE LIKE HAVING
SECURITY
FEATURES
         
5112/0005 PCT
1/30/2008
PCT/US08/52450
   
PENDING
 
SECURITY DOCUMENT WITH FADE-AWAY PORTION
5112/0004 PCT
3/19/2008
PCT/US08/57506
   
PENDING

 
 
 
 
END OF REPORT
TOTAL ITEMS SELECTED =
7

 
 
20

--------------------------------------------------------------------------------


 